Citation Nr: 0216103	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  99-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), for the period 
from August 31, 1995 to January 30, 1996.

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD, for the period from January 31, 1996 to August 12, 
2001.

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at an RO hearing in June 
1999.  A copy of the hearing transcript is associated with 
the claims file. 

The record shows that entitlement to service connection for 
PTSD was originally established in a June 1996 rating 
decision.  At that time, the RO assigned a 10 percent 
disability evaluation for the disability, effective August 
31, 1995.  During the pendency of this appeal, in a December 
1998 rating decision, the RO assigned a 30 percent rating 
effective from January 31, 1996.  In a June 2002 rating 
decision, the RO assigned a 100 percent rating for PTSD 
effective from August 13, 2001.  Inasmuch as neither the 10 
or 30 percent rating is the maximum benefit under the VA 
Schedule for Rating Disabilities (Rating Schedule) and the 
veteran has indicated his dissatisfaction with the earlier 
ratings, the claim remains in controversy and the issues for 
appellate consideration are as described above.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

In July 2000, the Board remanded the case to the RO for 
further development.  The case now is before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  Prior to July 8, 1999, the symptomatology attributable to 
the veteran's PTSD was manifested by considerable impairment 
of social and industrial capability but was not productive of 
severe impairment in social and industrial capability or of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; or inability to 
establish and maintain effective relationships.

3.  After July 7, 1999, the veteran's PTSD symptomatology 
approximated total social and industrial inadaptability and 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting others; and 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene). 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 50 
percent, and no more, for PTSD prior to July 8, 1999 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9411 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The schedular criteria for an initial rating of 100 
percent for PTSD after July 7, 1999 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 
(2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that his service-
connected PTSD is more severe than the assigned disability 
ratings suggest.

Factual Background

Service medical and personnel records show that the veteran 
was transferred to the U.S.S. Higbee in December 1965 and was 
on the ship during January and February 1966, when hostile 
fire pay was authorized.  In his stressor statement, the 
veteran reported guilt because he traded orders with his best 
friend, who was sent out on a patrol boat and was 
subsequently killed.  

VA treatment reports from August 1995 and January 1996 show 
treatment for diagnoses of mood disorder secondary to left 
parietal arteriovenous malformation resection, alcohol abuse, 
possible/probable PTSD, and PTSD symptoms.  An August 1995 
psychiatric consultation evaluation reveals that the veteran 
reported guilt, easy irritability, anger, nocturnal awakening 
from little noises, and tearfulness. 

At an April 1996 PTSD examination, the veteran claimed the 
big guns going off from his ship as a stressor and recounted 
seeing napalm dropped from planes and people burning.  He 
reported problems with irritability, anger, and sleep 
difficulty including nightmares about the guns going off all 
the time.  He indicated that he tried to avoid thoughts or 
feelings of this and places or people that reminded him of 
the trauma.  The veteran claimed a sense of a foreshortened 
future and detachment from others.  He was seen first for 
psychiatric treatment in March 1996 and admits that he was in 
trouble with the law for chasing people with a shotgun in 
California about three years ago.  He had been married and 
divorced three times.  The veteran was unemployed but 
previously had worked for 15 years as a tool and die maker.    
On examination, the veteran was casually dressed with tattoos 
on both arms.  Mild psychomotor agitation was noted with 
several derogatory comments.  He was coherent, oriented times 
three and had spontaneous speech.  No suicidal or homicidal 
ideations, hallucinations or delusions were noted.  Recent 
memory and concentration were fair; however, he could not 
name the current President.   His affect was flat and he was 
moody.  His thoughts were concrete and intellect was 
estimated to be average.  The veteran's insight was fair.  
The veteran lived alone having just moved.  Diagnoses 
included PTSD, polysubstance abuse and possible organic brain 
syndrome.  

In a June 1996 rating decision, the RO granted service 
connection and assigned a 10 percent rating for PTSD, 
effective from January 31, 1996.  

In a March 1997 statement, the veteran's brother noted that 
the veteran could not get along with anyone in the family, or 
outside the family, except for himself after his return from 
the Navy.  The veteran was a stranger when he came home.  The 
brother indicated that following surgery in 1989, the veteran 
could no longer work and there had been an increase in the 
veteran's depression, anger and suicidal tendencies.  

VA treatment records from February 1996 to February 1997 
reveal that the veteran reported that alcohol abuse and anger 
were contributors to the failure of his three marriages.  He 
also indicated that he had had several brushes with the law 
due to assaults and near-assaults.  The veteran reported 
nightmares of Vietnam at least twice month.  He had no 
suicidal or homicidal ideation.  In May 1996, the veteran 
looked and sounded better than the previous month; he was 
less depressed, less pessimistic, and more talkative and 
smiled more.  He continued to spend most of his time alone.  
In July 1996, the veteran reported that he was arrested for 
assaulting a technician at a tire store, who he claimed was 
trying to steal his chrome valve stem covers, and that he had 
had a shouting match with a vision center clerk, when his 
glasses were not ready as promised.  His dosage of Sertraline 
was raised and ways to avoid/defuse future assaultive 
behavior were discussed.  It was noted that his impulsive 
outbursts had not been the result of alcohol.  Isolation and 
loneliness continued due to limited income and PTSD symptoms.  
The veteran appeared to be more irritable and depressed and 
complained of more sleep problems beginning in October 1996 
and continuing into January 1997.  In December 1996, the 
veteran was in a physical confrontation with another patron 
in a bar.  The next month the veteran reported drinking to 
forget Vietnam and some suicidal/homicidal ideation.

In February and March 1997, the veteran participated in an 
inpatient VA substance abuse treatment program for his 
alcohol, marijuana and amphetamine dependence.  He had a 30-
year drinking history.  An occupational assessment revealed 
deficits in task engagement, interest in activities and 
accomplishment.  Diagnoses were polysubstance dependence with 
alcohol, marijuana and benzodiazepines and PTSD.  He was 
given a Global Assessment of Functioning (GAF) score of 45.  

In November 1997, the veteran was hospitalized after a 10-day 
binge-drinking episode secondary to his former in-laws trying 
to get him back together with their daughter.  The veteran 
reported that he got even with his former in-laws, doing 
about $8,000 worth of damage to his motorhome.  He also 
reported being upset with a rancher over a trespass incident 
while hunting.  On admission, the veteran was oriented times 
three with no evidence of dementia or a thought disorder.  
His speech was clear.  He had auditory hallucinations but no 
visual hallucinations.  His affect was blunted and judgment 
was impulsive.  Cooperation was guarded.  There was no 
suicidal ideation.  The diagnoses were impulse control 
disorder, history of PTSD, alcohol dependence, mixed 
psychoactive substance abuse (remote), and rule out organic 
brain syndrome.  The veteran's medications were adjusted 
during his hospitalization and he was readily stabilized 
although his inability to control his impulses continued.  
GAF scores were 30 current with the highest in the last year 
of 41.  

VA treatment records from April 1997 to September 1998 show 
continuing treatment for PTSD with episodic sleep problems 
but no suicidal/homicidal ideation.  In June 1998, the 
veteran reported an increase in fatigue, sleeplessness and 
depression.  He had no suicidal/homicidal ideation.  The 
veteran had been isolating quite a bit in his woodworking 
shop.  A July 1998 record showed that the veteran was feeling 
somewhat better than he had the previous week, but he was 
still lonely and bored.  The veteran described his mood as 
"lonely, no purpose in life."  His affect was dysthymic.  

At a September 1998 VA examination, the veteran reported that 
he had not worked since 1994 when he was a foreman in a 
machine shop.  He had that job for three years.  He recently 
had been hospitalized after hitting a man with his rifle, 
when approached about hunting on private property.  The 
veteran justified this by saying that he depended on elk meat 
for food.  While in the VA hospital, the veteran got into an 
argument with another patient but there was no physical 
confrontation.  The veteran complained of frequent awakenings 
with repetitive nightmares of people getting killed.  His 
appetite was unaffected, but his energy level was generally 
low.  Interest and motivation were somewhat decreased.  He 
complained of ongoing depression, crying spells and 
irritability.  The veteran was also withdrawn and had some 
difficulty concentrating.  He had suicidal ideation but no 
plans.  The veteran felt that his condition was worsening 
because he was lonely.  He described exaggerated startle 
response and stated that he used defensive seating when in 
public.  The veteran usually traveled with a handgun.  He was 
being seen monthly for individual counseling.  The veteran 
had one pet, but indicated that he shot and killed his 
previous pet when he became angry.  On examination, the 
veteran was casually attired.  He was intact and cooperative 
and, at times somewhat cynical and very opinionated.  His 
mood was moderately depressed.  Associations were tight and 
there was no evidence of hallucinations or delusions.  The 
veteran was oriented to all spheres.  Immediate and recent 
memory was slightly impaired.  He gave somewhat unusual 
responses to the hypothetical judgment problems.  He 
personalized the proverb abstractions.  His insight was fair 
and he was not imminently suicidal or homicidal.  The 
impression was major depressive disorder and PTSD.  His 
current GAF was 50 with the highest in the last year of 60.  
The GAF score due only to the veteran's PTSD was estimated at 
60 and was due primarily to his startle response, difficulty 
dealing with others and worsening of his irritability.  The 
examiner added that the veteran's anger had appeared to 
worsen since Vietnam.

A December 1998 VA treatment record noted that the veteran 
was agitated and irritable at the beginning of session but 
calmed as the session progressed.  The veteran reported some 
conflict during Thanksgiving dinner at his sister's house 
because the veteran felt that a local police guest was making 
fun of him.  Although it did not escalate, the veteran had 
ruminated about the incident for five days.

In a December 1998 rating decision, the RO assigned a 30 
percent rating for PTSD effective January 31, 1996.

VA treatment records from January to June 1999 show 
continuing treatment for PTSD.  In March 1999, the veteran 
felt strongly that he needed to continue on medication to 
keep from hurting others.  He reported a recent increase in 
depression/lethargy, but no alcohol abuse or violence.  The 
veteran had yelled at a guy who bumped his cart in the 
grocery store, but the incident did not escalate.  He had 
been staying indoors.  There was no suicidal/homicidal 
ideation.  In May 1999, the veteran was still spending quite 
a bit of time indoors.  He had experienced increased 
depression, which resulted in decreased activity level, 
anhedonia and lethargy.  The veteran was having thoughts 
about death, not suicide.  In June, the veteran was 
continuing to isolate himself and to have nightmares about 
combat, sometimes waking up screaming.  He had an altercation 
with a dinner guest, told him off and left.

In June 1999, the veteran testified at an RO hearing.  He 
stated that he could not deal with people or crowds and 
tended to isolate himself, relating that he once left a store 
and his shopping cart because there were too many people.  
The veteran testified that he did some woodworking at times 
and had just finished a project that took him a year to do.  
He added that he wished he had never done it because there 
were days that he was so depressed that he would get mad and 
would not do anything on the project.  Instead the veteran 
said he would watch television, go out and drive or walk the 
floor.  The veteran indicated that he suffered from 
sleeplessness and had nightmares about Vietnam seeing napalm 
dropped and setting people on fire and being hit by mortars.  
He admitted that he had difficulty with being startled and 
sudden unexpected noise.  The veteran said he lived in a 
small town and isolated himself and stated that he would be 
dead if he lived in Denver.  He testified about anger 
attacks, and assaulting or wanting to assault others, and 
having been in trouble with the law on several occasions.  
The veteran testified that he lost his last job because he 
attacked a coworker and was fired.  He tried getting work 
but, with his work history, he guessed that they did not want 
him.  He admitted to crying spells, suicidal and homicidal 
ideation.  On a normal day, the veteran stayed home, watched 
television, walked the floors or read.  His representative 
indicated that the veteran had weekly panic attacks and that 
his symptoms warranted at least a 50 percent, if not a 70 
percent, rating.    The veteran testified that he did not 
drink or do speed anymore and that he had had two joints in 
the past year.  

In a July 1999 statement, the veteran's treating psychologist 
indicated that he had been treating the veteran for PTSD at 
the Grand Junction VA Medical Center (VAMC) since 1996 and 
that before that the veteran was treated at the Cheyenne 
VAMC.  The psychologist noted that the veteran had been 
experiencing PTSD symptoms for many years.  The veteran 
reported nightmares, flashbacks, and intrusive thoughts of 
combat experiences since serving in Vietnam.  The veteran's 
ability to get along with others changed radically following 
combat (for example, he had been divorced four times and had 
been unsuccessful maintaining employment due to conflict with 
supervisors and coworkers).  One focus of treatment was to 
help the veteran manage his tendency to escalate minor 
everyday conflicts.  The veteran showed significant symptoms 
of persistent physiological hyperarousal and clearly met the 
diagnostic criteria for PTSD.  The veteran also had a 
longstanding history of substance dependence following combat 
to cope with the secondary symptoms of PTSD, such as 
depression, anxiety, grief, and loss.  The psychologist gave 
the veteran a current GAF score of 40.  He also noted that 
the veteran had been a conscientious participant in multi-
modal outpatient treatment involving medications and 
individual psychotherapy, despite the fact that he lived 100 
miles from the Grand Junction VAMC.  The prognosis was 
guarded and dependent on continuing treatment.  The 
psychologist opined that the veteran would be unlikely to be 
gainfully employed in any meaningful way due to a combination 
of his psychiatric and medical conditions.  In an earlier 
statement, the psychologist had discussed the limitations of 
GAF scores.

VA treatment records from July 1999 to August 2001 show 
continuing treatment for PTSD and dysthymic disorder.  GAF 
scores ranged from a low of 35 to a high of 50, but were 
generally in the range of 40 to 48.  The veteran continued to 
be depressed and to have sleep difficulties and nightmares.  
He was positive for mild possible paranoid delusions related 
to PTSD in March 2000.

At a September 2001 PTSD examination, the reported intrusive 
thoughts and distressing recollections of his combat 
experiences, which could be brought on by movies in which 
there was gunfire or gunshot sounds of which he could not 
identify a source.  He stated that he avoided firework 
displays.  When he experiences the intrusive thoughts or 
recollections, the veteran was filled with a sense of terror 
and fear of being killed.  The veteran also had physiological 
responses including sweating, shaking, heart racing and 
difficulty breathing.  He had difficulty sleeping with 
frequent, often nightly, nightmares.  Usually after a combat-
related nightmare the veteran could not return to sleep the 
rest of the night.  The veteran stated that he often awakened 
during the night and regularly got only four to five hours of 
sleep unless he took medication.  The veteran had multiple 
symptoms of avoidance, such as avoiding people who wore 
camouflage or talked about Vietnam experiences.  He avoided 
crowds and would not go to malls or other stores where large 
numbers of people might be present.  The veteran only went to 
the grocery store very early in the morning when few people 
were around.  He avoided any social events and stayed home 
almost all the time.  After his return from Vietnam, the 
veteran felt estranged and detached from other people and 
stated that he had a restrictive range of affect.  He felts 
that this was responsible for the breakup of all four of his 
marriages.  The veteran felt irritable much of the time and 
acknowledged having anger episodes.  He indicated that he had 
significant difficult concentrating.  The veteran was quite 
hypervigilant and woke up when people drove by his house at 
night.  Each night, the veteran checked at least once, and on 
many evenings two or three times, that his doors and windows 
were locked.  He slept with a loaded gun by his bed and 
stated that he would not hesitate to shoot anyone whom he 
felt was attempting to break into his home.  He also had an 
exaggerated startle response, which produced very significant 
distress in both occupational and interpersonal 
relationships.  On examination, the veteran had good personal 
hygiene.  He was friendly and did not appear tense or 
anxious.  The veteran appeared to be in good emotional 
control.  He showed no flight of ideas.  There was no 
evidence of depression at the time.  The veteran stated that 
he had thought of suicide on many occasions and that he had 
been very close to carrying it out on several occasions.  
Once he had a loaded pistol against his temple, but did not 
know why he did not pull the trigger.  There was no evidence 
of delusions.  The veteran had given up alcohol three years 
ago in order to control his PTSD symptoms.  His memory was 
good for recent and remote events.  The veteran was oriented 
times four.  His judgment seemed intact.  His insight was 
good.  The veteran's affect was generally that of an affable 
and friendly individual.  The diagnostic impression was 
chronic, severe PTSD.  The examiner added that the veteran 
essentially spent most of his time alone and his primary 
contact with the outside world beyond the limits of his own 
property was through televisions and what information his 
sister and her children provided.  The veteran was not a 
member of any social organizations or clubs and had obvious 
problems related to the social environment.  The veteran's 
GAF score was 45, justified by a serious impairment in 
social, occupational and interpersonal relationships.  The 
examiner opined that the veteran was totally disabled from 
performing any work, even with loose supervision and 
involving limited public contact.  The examiner added that 
the entire GAF score of 45 was related to the veteran's PTSD, 
although this was by no means the total of the veteran's 
disability.

Analysis

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This liberalizing legislation 
is applicable to the veteran's increased rating claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim have 
been properly developed as service and VA medical records, 
Social Security Administration (SSA) records, a copy of the 
June 1999 hearing transcript, and April 1996, September 1998 
and September 2001 VA examination reports have been 
associated with the file.

With regard to the RO's compliance with the July 2000 Board 
remand instructions, the Board notes that the RO was 
instructed to ask the veteran for health care provider 
information, to obtain recent treatment records and SSA 
records, and to schedule the veteran for another examination.  
An examination was performed in September 2001.  

In compliance with the Board's July 2000 remand, the veteran 
indicated that only VA treated him for PTSD.  The RO 
associated recent VA medical records and SSA records with the 
claims file as instructed by the July 2000 remand.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the Board's July 2000 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board finds that the 
hearing transcript, the various VA examination reports and 
recent VA treatment reports, which evaluate the status of the 
veteran's PTSD, are adequate for determining whether higher 
disability ratings are warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination.  In a December 1998 
statement of the case (SOC) and subsequent SSOCs dated in 
March 2000 and June 2002, the RO advised the veteran of what 
must be shown for higher ratings.  The Board finds that the 
RO has obtained, or made reasonable efforts to obtain, all 
medical evidence, which might be relevant to the veteran's 
claim.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West Supp. 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing higher ratings.  He has, 
by information letters, rating decisions, a Board remand, and 
an SOC and SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Further, all of the relevant evidence 
has been considered.  The veteran was also provided the 
opportunity to present testimony at an RO hearing on appeal.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Rating Schedule.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Since the present appeal also arises from an 
initial rating decision which established service connection 
and assigned the initial disability rating, it is not the 
present level of that disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
See 61 Fed. Reg. 52,695, 52,695-52,702 
(Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125-4.130 (2001)) 
("current" regulations).  As noted earlier, when a law or 
regulation changes while a case is pending, the version most 
favorable to the veteran applies.  See Karnas, 1 Vet. App. at 
312-313.  Therefore, the Board will analyze the veteran's 
claim under both sets of criteria to determine if one is more 
favorable to the veteran.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 30 percent evaluation 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation requires 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  A 100 percent 
evaluation may be assigned under the above rating criteria as 
long as the veteran meets one of three listed criteria: total 
isolation; gross repudiation of reality; and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21 (1996).  In response to an invitation by the 
United States Court of Appeals for Veterans Claims (Court) to 
construe the term "definite" in a manner that would quantify 
the degree of impairment, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93; see 
also Hood v. Brown, 4 Vet. App. 301 (1993).  The Board is 
bound by this interpretation of the term "definite."

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2001).

Under the current regulations, a 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent evaluation is assigned if there is with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is assigned if there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Rating of 50 Percent before July 8, 1999

After reviewing the record, it is clear that the evidence 
before July 8, 1999, shows that some symptoms for a 50 
percent rating for PTSD have been demonstrated.  But the 
preponderance of the evidence is against a finding that the 
criteria for the next higher rating of 70 percent have been 
met.  Except for the few VA hospitalizations, the veteran's 
VA treatment records show considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in reliability, flexibility, and 
efficiency levels as to produce considerable industrial 
impairment.  The September 1998 examiner indicated that the 
veteran's GAF score from PTSD was 60.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM-IV) adopted by the VA at 38 C.F.R. §§ 4.125 
and 4.126 (2001)).  Treatment providers did not indicate that 
the veteran had a severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people or that his psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the veteran's ability to obtain or retain employment due to 
PTSD alone, without consideration of his physical 
limitations.

The Board is cognizant that a GAF score is not determinative 
by itself.  In this regard, and looking at the other evidence 
of record, the Board notes that the veteran's PTSD is not 
characterized by symptomatology that includes such severe 
manifestations as illogical, obscure or irrelevant speech; 
homicidal ideation; obsessional rituals; near-continuous 
panic affecting his ability to function independently, 
appropriately and effectively; spatial disorientation; or 
neglect of personal hygiene.  The veteran had some insight 
into the nature of his difficulties.  The veteran has not 
neglected his personal appearance and hygiene.  He was 
coherent, oriented times three and had spontaneous speech at 
his examinations.  Associations were tight and there was no 
evidence of hallucinations or delusions.   Accordingly, based 
on the foregoing, the Board finds that the evidence when 
considered in its totality does not present a picture of 
impairment for a 70 percent rating as contemplated by the 
former or current rating criteria.

Rating of 100 Percent after July 7, 1999

The veteran has undergone treatment for PTSD continuously 
since March 1996.  The medical evidence repeatedly documents 
symptoms including suicidal ideation, and an inability to 
socialize or work with others.  The veteran generally 
complained of experiencing recurrent and intrusive 
recollections of violent events and nightmares relating to 
his service in Vietnam; he avoids interpersonal contact or 
participation in meaningful activities; feels alienated from 
others; and he has difficulty concentrating and sleeping.  He 
avoids crowds and is hypervigilant.  The veteran avoids 
movies of Vietnam and was prone to crying spells.  His 
mistrust of others and confrontational style has repeatedly 
led to difficulties legally, socially and occupationally.  In 
a July 1999 statement from his treating psychologist, the 
veteran's prognosis for improvement was considered guarded 
and clearly dependent of continuing treatment.  VA examiners 
have indicated that the veteran's disability is chronic in 
nature and have disagreed only on the severity.  VA 
outpatient treatment reports since September 1999 show GAF 
scores have ranged from a low of 35 to a high of 50, but were 
generally in the range of 40 to 48.  The Board observes that 
a GAF score of 41-50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See DSM-IV.  The last VA examiner indicated that 
the veteran's psychiatric disability rendered him 
unemployable and incapable of functioning in almost all 
areas.

It is not entirely clear from the clinical treatment records 
to what extent his substance abuse was the result of his 
PTSD; but, his treating psychologist opined that the 
veteran's longstanding history of substance dependence was 
the veteran's way of coping with the secondary symptoms of 
PTSD, such as depression, anxiety, grief, and loss.  It does 
not appear from the record, that the last two VA examiners 
specifically separated out the veteran's substance abuse 
symptomatology even though the September 1998 examiner did 
assign a separate GAF score for PTSD and the last examiner 
attributed a GAF score of 45 entirely to PTSD.  In Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en banc 
denied, 268 F.3d 1340 (2001), the U. S. Court of Appeals for 
the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. § 
1110 (West Supp. 2002) does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connection disability, such as PTSD.  See also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  Accordingly, the Board finds that 
there is sufficient evidence that the veteran's substance 
abuse was evidence of the severity of the veteran's PTSD.

In the Board's opinion, the evidence, when viewed in its 
entirety, denotes a severe impairment in the veteran's 
ability to maintain relationships and gainful employment as 
indicated by the July 1999 treating psychologist's and the 
September 2001 VA examiner's opinion and has rendered him 
incapable of holding down a job for several years and 
resulted in the veteran isolating himself from others.  As 
such, the Board finds that the veteran's PTSD has been shown 
to be of such severity to effectively result in total social 
and occupational impairment.  In light of the statutory 
mandate to afford the veteran a reasonable doubt under 38 
C.F.R. § 4.3, the Board finds that the evidence supports a 
100 percent schedular evaluation for the veteran's PTSD after 
July 7, 1999.  Under the former and current rating criteria, 
such is sufficient to warrant assignment of a 100 percent 
schedular evaluation for the veteran's PTSD after July 7, 
1999. 


ORDER

A higher initial rating of 50 percent for PTSD is granted for 
the period from 
August 31, 1995 through July 7, 1999, subject to the law and 
regulations governing the payment of VA monetary benefits.

A higher initial rating of 100 percent for PTSD is granted 
effective July 8, 1999, subject to the law and regulations 
governing the payment of VA monetary benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

